August 11, 2008 Christine Davis Assistant Chief Accountant Securities and Exchange Commission Washington, DC 20549 RE:InMedica Development Corporation Form 10-K/A1 for Fiscal Year Ended December 31, 2007 File No. 000-12968 To Whom It May Concern: In connection with the foregoing filing of InMedica Development Corporation (the “Company”), the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, INMEDICA DEVELOPMENT CORPORATION _/s/ Richard Bruggeman, CFO
